IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                       AT JACKSON



SHERMAN A. HENDERSON,                      )
                                           )
       Petitioner,                         ) C. C. A. NO. 02C01-9612-CC-00477
                                           )
vs.                                        ) LAKE COUNTY
                                           )
BILLY COMPTON, WARDEN,

       Respondent.
                                           ) No. 96-7428
                                           )
                                           )
                                                                  FILED
                                                                     May 29, 1997

                                                                 Cecil Crowson, Jr.
                                         ORDER                    Appellate C ourt Clerk




              This matter is before the Court upon the state’s motion to dismiss the

above-captioned appeal. The petitioner filed a petition for writ of habeas corpus in the

trial court claiming that his sentence should be recalculated due to the denial of certain

sentencing credits. It appears the petitioner was originally convicted of first degree

murder and sentenced to life imprisonment in January, 1980. The trial court denied the

petition. The petitioner timely filed notice of appeal, and both the record and

petitioner’s brief have already been filed with this Court.



              In its motion, the state argues that the trial court properly denied relief in

this case because it does not appear from the face of the judgment or record that the

petitioner’s conviction is void. See Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993).

The state further contends that the issue raised by the petitioner is not a proper

consideration for habeas corpus relief, but rather must be challenged under the Uniform

Administrative Procedures Act. We agree. See Brigham v. Lack, 755 S.W.2d 469, 471

(Tenn. Crim. App.), perm. to appeal denied, (Tenn. 1988); State v. Warren, 740 S.W.2d

427, 428 (Tenn. Crim. App. 1986), perm. to appeal denied, (Tenn. 1987).



              Accordingly, finding no error of law mandating reversal, it is hereby

ORDERED that the judgment of the trial court is affirmed in accordance with Rule 20,

Rules of the Court of Criminal Appeals.
Enter, this the ___ day of May, 1997.




                           _____________________________
                           PAUL G. SUMMERS, JUDGE




                           _____________________________
                           JOE B. JONES, PRESIDING JUDGE




                           _____________________________
                           DAVID G. HAYES, JUDGE




                             2